



LIFEVANTAGE CORPORATION
2019 EMPLOYEE STOCK PURCHASE PLAN
(As Adopted Effective on November 15, 2018)


SECTION 1.
PURPOSE OF THE PLAN

The Board adopted the Plan on September 20, 2018, and it became effective upon
its approval by the Company’s stockholders on November 15, 2018. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms and to pay for such purchases through payroll
deductions or other approved contributions.
SECTION 2.
ADMINISTRATION OF THE PLAN

(a)General. The Plan may be administered by the Board or one or more Committees.
Each Committee shall comply with rules and regulations applicable to it,
including under the rules of any exchange on which the Stock is traded, and
shall have the authority and be responsible for such functions as have been
assigned to it.
(b)Powers of the Administrator. Subject to the terms of the Plan, and in the
case of a Committee, subject to the specific duties delegated to the Committee,
the Administrator shall interpret the Plan and make all other policy decisions
relating to the operation of the Plan. The Administrator may adopt such rules,
guidelines and forms as it deems appropriate to implement the Plan.
(c)Effects of Administrator’s Decisions. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all interested
parties.
(d)Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice of law provisions).
SECTION 3.
STOCK OFFERED UNDER THE PLAN

(a)Authorized Shares. The number of shares of Stock available for purchase under
the Plan shall be 400,000 shares of the Company’s Stock (subject to adjustment
pursuant to Subsection (b) below). Shares of Stock issued pursuant to the Plan
may be authorized but unissued shares or treasury shares.
(b)Anti-Dilution Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, stock or other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, reclassification,
repurchase, or exchange of Stock or other securities of the Company, or other
similar change in the corporate structure of the Company affecting the Stock and
effected without receipt or payment of consideration by the Company occurs, then
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, there will be a
proportionate adjustment of the number and class of Stock that may be delivered
under the Plan, the Purchase Price per share and the number of shares and class
of Stock covered by each option under the Plan which has not yet been exercised,
and the numerical limits of Sections 3(a) and 9(c).
(c)Reorganizations. In the event of a Corporate Reorganization, the outstanding
rights to purchase Stock under any Offering Period then in progress may be
continued, assumed or substituted by the surviving entity or its parent. If such
acquirer refuses to continue, assume or substitute for any such Offering Period,
then a new Purchase Date shall be set prior to the effective time of the
Corporate Reorganization, the Participants’ accumulated contributions will be
applied to purchase Stock on such date, and any such Offering Periods shall
terminate immediately after such purchase. In the event a new Purchase Date is
set under this Section 3(c), Participants will be given notice of the new
Purchase Date. The Plan shall in no event be construed to restrict in any way
the Company’s right to undertake a dissolution, liquidation, merger,
consolidation or other reorganization.
SECTION 4.
ENROLLMENT AND PARTICIPATION

(a)Offering Periods and Purchase Periods
(i)
Base Offering Periods. The Committee may establish Offering Periods of such
frequency and duration as it may from time to time determine as appropriate (the
“Base Offering Periods”); provided that a Base Offering Period shall in no event
be longer than 27 months (or such other period as may be imposed under
applicable tax law). The Base Offering Periods are intended to qualify under
Code Section 423. Unless changed by the Committee, the Plan shall operate such
that two Base Offering Periods, each of six months’ duration and each including
a single six-month Purchase Period, will commence at such time and under such
conditions as the Committee may determine.






--------------------------------------------------------------------------------





(ii)
Additional Offering Periods. At the discretion of the Administrator, additional
Offering Periods (the “Additional Offering Periods”) may be conducted under the
Plan including, if necessary or advisable in the sole discretion of the
Administrator, under a separate sub-plan or sub-plans, permitting grants to
Eligible Employees of certain Participating Companies (each, a “Sub-Plan”). Such
Additional Offering Periods may be designed to achieve desired tax objectives in
particular locations outside the United States or to comply with local laws
applicable to offerings in such foreign jurisdictions and will not be intended
to qualify under Code Section 423. Additional Offering Periods may run
concurrent to the Base Offering Periods. Alternatively, the Administrator may
determine a different commencement and duration of an Additional Offering
Period, and Additional Offering Periods may be consecutive or overlapping. The
other terms and conditions of each Additional Offering Period shall be those set
forth in this Plan document or in terms and conditions approved by the
Administrator with respect to such Additional Offering Period (whether or not
set forth in a written Sub-Plan), with such changes or additional features as
the Administrator determines. Each Additional Offering Period (whether or not
set forth in a written Sub-Plan) shall be considered a separate plan from the
Plan (the “Statutory Plan”). The total number of Shares authorized to be issued
under the Plan as provided in Section 3 above applies in the aggregate to the
Statutory Plan and any Additional Offering Period. Unless otherwise superseded
by the terms and conditions approved by the Administrator with respect to an
Additional Offering Period, the provisions of this Plan document shall govern
the operation of any offering conducted hereunder.

(iii)
Separate Offerings. Each Base Offering Period and each Additional Offering
Period conducted under the Plan is intended to constitute a separate “offering”
for purposes of Code Section 423.

(iv)
Equal Rights and Privileges. To the extent an Offering Period is intended to
qualify under Code Section 423, all participants in such Offering Period shall
have the same rights and privileges with respect to their participation in such
Offering Period in accordance with Code Section 423 and the regulations
thereunder except for differences that may be mandated by local law and are
consistent with the requirements of Code Section 423(b)(5).

(b)Enrollment. In the case of any individual who qualifies as an Eligible
Employee on the first day of any Offering Period, he or she may elect to become
a Participant on such day by filing the prescribed enrollment form with the
Company. The enrollment form shall be filed in the prescribed manner during the
applicable Enrollment Period for such Offering Period.
(c)Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she:
(i)
Reaches the end of the Offering Period or Purchase Period, as applicable, in
which his or her employee contributions were discontinued under Section 5(c) or
9(b);

(ii)
Withdraws from the Plan under Section 6(a); or

(iii)
Ceases to be an Eligible Employee.

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation as described therein. In
all other cases, a former Participant may again become a Participant, if he or
she then is an Eligible Employee, by following the procedure described in
Subsection (b) above.
(d)Applicable Offering Period. For purposes of calculating the Purchase Price
under Section 8(b), the applicable Offering Period shall be determined as
follows:
(i)
Once a Participant is enrolled in the Plan for an Offering Period, such Offering
Period shall continue to apply to him or her until the earliest of (A) the end
of such Offering Period, (B) the end of his or her participation under
Subsection (d) above, or (C) re-enrollment for a subsequent Offering Period
under Paragraph (ii) or (iii) below.

(ii)
Any other provision of the Plan notwithstanding, the Administrator (at its sole
discretion) may determine prior to the commencement of any new Offering Period
that all Participants shall be re-enrolled for such new Offering Period.

(iii)
When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.






--------------------------------------------------------------------------------





SECTION 5. EMPLOYEE CONTRIBUTIONS
(a)Commencement of Payroll Deductions. A Participant may purchase shares of
Stock under the Plan by means of payroll deductions or (if so approved by the
Administrator with respect to all Participants in an Offering Period) other
approved contributions in form and substance satisfactory to the Administrator.
Payroll deductions or other approved contributions shall commence as soon as
reasonably practicable after the Company has received the prescribed enrollment
form. In jurisdictions where payroll deductions are not permitted under local
law, Participants may purchase shares of Stock by making contributions in the
form that is acceptable and approved by the Administrator.
(b)Amount of Payroll Deductions. An Eligible Employee shall designate on the
prescribed enrollment form the portion of his or her Compensation that he or she
elects to have withheld for the purchase of Stock. Such portion shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than ___%.
(c)Reducing Withholding Rate or Discontinuing Payroll Deductions. If a
Participant wishes to reduce his or her rate of payroll withholding, such
Participant may do so by filing a new enrollment form with the Company during
the applicable Enrollment Period. The new withholding rate shall be effective as
soon as reasonably practicable after the Company has received such form. The new
withholding rate may be 0% or any whole percentage of the Participant’s
Compensation, but not more than his or her old withholding rate. No Participant
shall make more than one election under this Subsection (c) during any Purchase
Period. (In addition, employee contributions may be discontinued automatically
pursuant to Section 9(b).)
(d)Increasing Withholding Rate. If a Participant wishes to increase his or her
rate of payroll withholding, such Participant may do so by filing a new
enrollment form with the Company during the applicable Enrollment Period. The
new withholding rate may be effective on the first day of the next-upcoming
Offering Period in which the Participant participates. The new withholding rate
may be any whole percentage of the Participant’s Compensation, but not less than
1% nor more than ___%. An increase in a Participant’s rate of payroll
withholding may not take effect during an Offering Period.
SECTION 6.
WITHDRAWAL FROM THE PLAN

(a)Withdrawal. A Participant may elect to withdraw from the Plan (or, if
applicable, from an Offering Period) by filing the prescribed form with the
Company in the prescribed manner at least fifteen (15) calendar days prior to a
Purchase Date (or such other time as is specified by the Administrator). As soon
as reasonably practicable thereafter, payroll deductions or other approved
contributions shall cease and the entire amount credited to the Participant’s
Plan Account with respect to such Offering Period shall be refunded to him or
her in cash, without interest (except as otherwise required by the laws of the
local jurisdiction). No partial withdrawals from an Offering Period shall be
permitted.
(b)Re-Enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 4(b) during an Enrollment Period. Re-enrollment may be effective only at
the commencement of an Offering Period.
SECTION 7.
CHANGE IN EMPLOYMENT STATUS

(a)Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a).
(b)Transfers of Employment. If a Participant transfers employment from a
Participating Company that is participating in a Base Offering Period to a
Participating Company that is participating in an Additional Offering Period, he
or she will immediately cease to participate in the Base Offering Period as
applicable; however, such Participant’s Plan Account will be transferred to the
Additional Offering Period, and such Participant will immediately join such
Additional Offering Period on the terms and conditions applicable to such
Additional Offering Period, except for any modifications required by applicable
law. If a Participant transfers employment from a Participating Company that is
participating in an Additional Offering Period to a Participating Company that
is participating in a Base Offering Period, he or she will continue to
participate in the Additional Offering Period until the earlier of (i) the end
of such Additional Offering Period, or (ii) the commencement of the first Base
Offering Period in which he or she is eligible. If a Participant transfers
employment from a Participating Company to a Related Corporation that is not a
Participating Company, he or she shall be deemed to have withdrawn from the Plan
pursuant to Section 6(a).
(c)Leave of Absence. For purposes of the Plan, employment shall not be deemed to
terminate when the Participant goes on a military leave, a sick leave or another
bona fide leave of absence, if the leave was approved by the Company in writing.
Employment, however, shall be deemed to terminate on the first day following
three months after the Participant goes on a leave, unless a contract or statute
guarantees his or her right to return to work. Employment shall be deemed to
terminate in any event when the approved leave ends, unless the Participant
immediately returns to work.
(d)Death. In the event of the Participant’s death, the amount credited to his or
her Plan Account shall be paid in cash, without interest (unless otherwise
required by the laws of the local jurisdiction), to a beneficiary designated by
him or her





--------------------------------------------------------------------------------





for this purpose on the prescribed form or, if none, to the Participant’s
estate. Such form shall be valid only if it was filed with the Company at the
prescribed location before the Participant’s death.
SECTION 8.
PLAN ACCOUNTS AND PURCHASE OF SHARES

(a)Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Unless otherwise required by the laws of the local jurisdiction,
(i) amounts credited to Plan Accounts shall not be trust funds and may be
commingled with the Company’s general assets and applied to general corporate
purposes, and (ii) no interest shall be credited to Plan Accounts.
(b)Purchase Price. The Purchase Price for each share of Stock purchased on a
Purchase Date shall be the lower of:
(i)
85% of the Fair Market Value of such share on the first trading day of such
Offering Period; or

(ii)
85% of the Fair Market Value of such share on the Purchase Date.

(c)Number of Shares Purchased. On each Purchase Date, each Participant shall be
deemed to have elected to purchase the number of shares of Stock calculated in
accordance with this Subsection (c), unless the Participant has previously
elected to withdraw from the Offering Period in accordance with Section 6(a).
The amount then in the Participant’s Plan Account shall be divided by the
Purchase Price, and the number of shares that results shall be purchased from
the Company with the funds in the Participant’s Plan Account. The foregoing
number of shares of Stock purchasable by a Participant are subject to the
limitations set forth in Subsection (d) below and in Section 9. The
Administrator may determine with respect to all Participants that any fractional
share, as calculated under this Subsection (c), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.
(d)Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase with respect to a particular
Purchase Period exceeds (i) the number of shares of Stock that were available
under Section 3 above for sale under the Plan on the first day of the applicable
Offering Period, or (ii) the number of shares that were available under Section
3 above for sale under the Plan on the applicable Purchase Date, then the number
of shares to which each Participant is entitled shall be determined by
multiplying the number of shares available for issuance by a fraction. The
numerator of such fraction is the number of shares that such Participant has
elected to purchase, and the denominator of such fraction is the number of
shares that all Participants have elected to purchase. The Company may make a
pro rata allocation of the shares available on the first day of an applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such date. In the event of a pro-rata allocation
under this Section (d), the Administrator may determine in its discretion to
continue all Offering Periods then in effect or terminate all Offering Periods
then in effect pursuant to Section 14.
(e)Issuance of Stock. The shares of Stock purchased by a Participant under the
Plan may be registered in the name of such Participant, or jointly in the name
of such Participant and his or her spouse as joint tenants with the right of
survivorship or as community property (with or without the right of
survivorship). The Company may permit or require that shares be deposited
directly with a broker designated by the Company or to a designated agent of the
Company, and the Company may utilize electronic or automated methods of share
transfer. The Company may require that shares be retained with such broker or
agent for a designated period of time and/or may establish other procedures to
permit tracking of disqualifying dispositions of such shares. (The two preceding
sentences shall apply whether or not the Participant is required to pay income
tax in the United States.)
(f)Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any shares
of Stock under the Plan until such obligations, if any, are satisfied.
(g)Unused Cash Balances. Subject to the final sentence of Section 8(c), any
amount remaining in the Participant’s Plan Account at the end of a Purchase
Period solely by reason of the inability to purchase a fractional share will be
carried over to the next Purchase Period. Any balance remaining in a
Participant’s Plan Account for any other reason will be promptly refunded to the
Participant in cash, without interest (except as otherwise required by the laws
of the local jurisdiction).
(h)Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.
SECTION 9.
PLAN LIMITATIONS

(a)Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if,
immediately after such right is granted, such Participant would own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or any Related Corporation, applying





--------------------------------------------------------------------------------





the stock attribution rules of Code Section 424(d), and including any stock in
which the Participant may purchase under outstanding options as stock owned by
such Participant. LFVN will want to determine if this limitation excludes any
employees from participating in the Plan.
(b)Dollar Limit. As specified by Code Section 423(b)(8), no Participant shall be
entitled to accrue rights to purchase Stock pursuant to any such rights
outstanding under the Plan if and to the extent such accrual, when aggregated
with (i) rights to purchase Stock accrued under any other right to purchase
Stock under the Plan, and (ii) similar rights accrued under other employee stock
purchase plans (within the meaning of Code Section 423) of the Company or any
Related Corporation, would otherwise permit such Participant to purchase more
than $25,000 worth of Stock of the Company or any Related Corporation
(determined on the basis of the Fair Market Value per share on the date such
rights are granted, and which, with respect to the Plan, will be determined as
of the beginning of the respective Offering Period) for each calendar year such
rights are at any time outstanding.
If a Participant is precluded by this Subsection (b) from purchasing additional
Stock under the Plan, then his or her employee contributions shall automatically
be discontinued and shall automatically resume at the beginning of the next
Purchase Period with a scheduled Purchase Date in the next calendar year,
provided that he or she is an Eligible Employee at the beginning of such
Purchase Period.
(c)Purchase Period Share Purchase Limit. Any other provision of the Plan
notwithstanding, no Participant shall purchase more than ___ shares of Stock
with respect to any Purchase Period; provided that the Administrator may, for
future Offering Periods, increase or decrease in its absolute discretion, the
maximum number of shares of Stock that a Participant may purchase during each
Purchase Period.
SECTION 10.
RIGHTS NOT TRANSFERABLE

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).
SECTION 11.
NO RIGHTS AS AN EMPLOYEE

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.
SECTION 12.
NO RIGHTS AS A STOCKHOLDER

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.
SECTION 13.
SECURITIES LAW REQUIREMENTS

Shares of Stock shall not be issued, and the Company shall have no liability for
failure to issue shares of Stock, under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.
SECTION 14.
AMENDMENT OR DISCONTINUANCE

(a)General Rule. The Administrator, in its sole discretion, may amend, suspend,
or terminate the Plan, or any part thereof, at any time and for any reason. If
the Plan is terminated, the Administrator, in its discretion, may elect to
terminate all outstanding Offering Periods either immediately or upon completion
of the purchase of shares of Stock on the next Purchase Date, or may elect to
permit Offering Periods to expire in accordance with their terms (and subject to
any adjustment pursuant to Section 3(c)). If the Offering Periods are terminated
prior to expiration, all amounts then credited to Participants’ accounts which
have not been used to purchase shares of Stock will be returned to the
Participants (without interest thereon, except as otherwise required by the laws
of the local jurisdiction) as soon as administratively practicable.
(b)Administrator’s Discretion. Without stockholder consent and without limiting
Subsection (a) above, the Administrator will be entitled to change the Offering
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting





--------------------------------------------------------------------------------





and crediting procedures to ensure that amounts applied toward the purchase of
Stock for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, amend any outstanding purchase rights or clarify any
ambiguities regarding the terms of any Offering Period to enable the purchase
rights to qualify under and/or comply with Section 423 of the Code, and
establish such other limitations or procedures as it determines in its sole
discretion advisable which are consistent with the Plan. The actions of the
Board and the Committee pursuant to this paragraph will not be considered to
alter or impair the purchase rights granted under an Offering Period as they are
to be deemed part of the initial terms of such Offering Period and purchase
rights.
(c)Accounting Considerations. In the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:
(i)
Amending the Plan to conform with the safe harbor definition under Financial
Accounting Standards Board Accounting Standards Codification Topic 718,
including with respect to an Offering Period underway at the time;

(ii)
Altering the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;

(iii)
Shortening any Offering Period (and any Purchase Periods encompassed by such
Offering Period) by setting a new Purchase Date, including with respect to an
Offering Period underway at the time of the Administrator’s action;

(iv)
Reducing the maximum percentage of Compensation a Participant may elect to set
aside as payroll deductions; and

(v)
Reducing the maximum number of shares of Stock a Participant may purchase during
any Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants. The actions of the Board and the Committee
pursuant to this paragraph will not be considered to alter or impair the
purchase rights granted under an Offering Period as they are to be deemed part
of the initial terms of such Offering Period and purchase rights.
(d)Stockholder Approval. Except as provided in Section 3, any increase in the
aggregate number of shares of Stock that may be issued under the Plan shall be
subject to the approval of the Company’s stockholders. In addition, any other
amendment of the Plan shall be subject to the approval of the Company’s
stockholders to the extent required under Section 14(e) or by any applicable law
or regulation.
(e)Plan Termination. The Plan shall terminate automatically 20 years after its
adoption by the Board, unless (i) the Plan is extended by the Board and (ii) the
extension is approved within 12 months by a vote of the stockholders of the
Company.
SECTION 15.
DEFINITIONS

(a)“Administrator” means the Board or any Committee administering the Plan in
accordance with Section 2.
(b)“Board” means the Board of Directors of the Company, as constituted from time
to time.
(c)“Code” means the Internal Revenue Code of 1986, as amended.
(d)“Committee” means a committee of one or more members of the Board, or of
other individuals satisfying applicable laws, appointed by the Board to
administer the Plan.
(e)“Company” means LifeVantage Corporation, a Delaware corporation.
(f)“Compensation” means, unless otherwise determined by the Administrator in its
discretion, all cash compensation paid to a Participant by a Participating
Company, excluding all non-cash compensation, including allowances or
reimbursements, such as moving or relocation allowances, cost-of-living
equalization payments, car allowances, tuition reimbursements, imputed income
attributable to cars or life insurance, severance pay, fringe benefits,
contributions or benefits received under employee benefit plans, income
attributable to equity compensation awards of the Company, and similar items.
The Administrator shall determine whether a particular item is included in
Compensation.
(g)“Corporate Reorganization” means:
(i)
The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or






--------------------------------------------------------------------------------





(ii)
The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(h)“Eligible Employee” means, unless otherwise determined by the Administrator
prior to the commencement of an Offering Period, a common law employee of a
Participating Company who is employed to work more than 20 hours per week. The
foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country that has jurisdiction over him or her.
(i)“Enrollment Period” means a period prior to the start of an Offering Period
during which Eligible Employees must submit the required enrollment forms to
participate in such Offering Period, which period shall end at least 10 business
days (or such other date as may be specified in advance by the Administrator)
prior to the start of the Offering Period.
(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)“Fair Market Value” means the price at which Stock was last sold in the
principal U.S. market for the Stock on the applicable date or, if the applicable
date was not a trading day, on the last trading day prior to the applicable
date. If Stock is no longer traded on a public U.S. securities market, the Fair
Market Value shall be determined by the Administrator in good faith on such
basis as it deems appropriate. The Administrator’s determination shall be
conclusive and binding on all persons.
(l)“Offering Period” means any period, including as the context requires Base
Offering Periods and Additional Offering Periods, with respect to which the
right to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).
(m)“Participant” means an Eligible Employee who participates in the Plan or any
Sub-Plan, as provided in Section 4.
(n)“Participating Company” means (i) the Company and (ii) each present or future
Subsidiary designated by the Administrator as a Participating Company.
(o)“Plan” means this LifeVantage Corporation 2019 Employee Stock Purchase Plan,
as it may be amended from time to time.
(p)“Plan Account” means the account established for each Participant pursuant to
Section 8(a).
(q)“Purchase Date” means the last trading day of a Purchase Period.
(r)“Purchase Period” means a period within an Offering Period (which for an
Offering Period with only a single Purchase Period would be coterminous with the
Offering Period) during which contributions may be made toward the purchase of
Stock under the Plan, as determined pursuant to Section 4(a).
(s)“Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).
(t)“Related Corporation” means any “parent corporation” of the Company as
defined in Code Section 424(e) or any Subsidiary.
(u)“Stock” means the common stock of the Company.
(v)“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.





